Citation Nr: 0942301	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-03 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for spondylosis and 
degenerative disc disease of the cervical spine with 
radiculopathy, to include as secondary to a service-connected 
status-post right shoulder dislocation with a history of 
muscle spasm of the right pectoralis or as secondary to 
service-connected paracervical muscle spasms with limitation 
of motion of the cervical spine.

2.  Entitlement to service connection for lumbar spine 
disability, including spondylosis with radiculopathy, to 
include as secondary to status-post right shoulder 
dislocation with a history of muscle spasm of the right 
pectoralis or as secondary to service-connected paracervical 
muscle spasms with limitation of motion of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the Veteran's claims for 
service connection for a cervical spine disorder and a lumbar 
spine disorder.

These claims were remanded by the Board in March 2009 for 
additional development, to include a VA examination that 
included opinions addressing the contended causal and 
aggravation relationships.  As explained below, this appeal 
must be remanded again because the Appeals Management Center 
(AMC) did not comply with all of the Board's remand orders. 

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The failure to accomplish all of the actions directed by the 
Board in its March 2009 remand represents a violation of the 
holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
The Board is thus compelled to remand this appeal for 
corrective action.  

Service connection is currently in effect for status-post 
right shoulder dislocation with a history of muscle spasm of 
the right pectoralis, rated 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5201; and paracervical muscle 
spasm with limitation of motion of the cervical spine, rated 
30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
The Veteran contends that he has additional cervical spine 
disability (namely spondylosis and degenerative disc disease 
of the cervical spine with radiculopathy) and a lumbar spine 
disorder that are secondary to his service-connected right 
shoulder disorder and/or paracervical muscle spasm with 
limitation of motion of the cervical spine.  

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted, which essentially codified Allen and added 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).

The Veteran was afforded a VA examination in May 2007 to 
address the contended causal relationships.  The examiner 
stated that it is not likely that the Veteran's current 
arthritis of the cervical and lumbar spine has any 
relationship to his right shoulder dislocation.  Although the 
VA opinion weighs against causation, it was incomplete as it 
did not address whether the Veteran's right shoulder disorder 
aggravated his cervical and lumbar spine disorders.  See 
Allen, supra.  

Pursuant to the previous remand, the Veteran underwent a May 
2009 VA examination for the purpose of obtaining opinions 
addressing the secondary service connection questions at 
hand:  whether the Veteran's spondylosis and degenerative 
disc disease of the cervical spine with radiculopathy or his 
lumbar spine disability, including spondylosis with 
radiculopathy, were caused or aggravated by his service-
connected paracervical muscle spasms with limitation of 
motion of the cervical spine and right shoulder disability.  
Following a review of the relevant record and the 
examination, the examiner concluded that there was no 
evidence to support the claim that the Veteran's right 
shoulder disability with a history of dislocation caused his 
cervical or lumbar spine disabilities.  The examiner noted 
that the Veteran's right shoulder injury was a remote event 
that occurred 35 years earlier and should not be considered a 
nexus for his back or neck and should not be considered to 
have aggravated these disabilities.  However, the VA examiner 
did not address the question of whether the Veteran's 
service-connected paracervical muscle spasms with limitation 
of motion of the cervical spine caused or aggravated his disc 
disease and spondylosis of his cervical spine or his 
spondylosis of his lumbar spine. 

The Board is cognizant that service connection and a maximum 
rating are already in effect for a cervical spine disability 
based upon limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).  However, there is potential for 
a separate compensable rating for cervical radiculopathy if 
service connection is granted for disc disease of the 
cervical spine.  See Note (1) immediately following 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  See also 38 C.F.R. § 4.124a, Diagnostic Codes 
8510-8718 (2009).

As one theory of entitlement to secondary service connection 
remains unaddressed, the addendum to the May 2009 VA 
examination should answer whether the Veteran's service-
connected paracervical muscle spasms with limitation of 
motion of the cervical spine caused or aggravated his 
spondylosis and degenerative disc disease of the cervical 
spine with radiculopathy and/or his lumbar spine disability, 
including spondylosis with radiculopathy.  It is pertinent to 
note that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See, e.g., 
Robinson v. Mansfield, 21 Vet App. 545 (2008). 

In view of the foregoing, this appeal must be REMANDED for 
the following action:

1.  The claims file and a copy of this 
remand should be returned to the VA 
examiner who conducted the May 2009 
examination, for further review and 
comment.  

Following the review of the relevant 
evidence in the claims file, the examiner 
should provide answers to the following:  

(a) Is it at least as likely as 
not (50 percent or greater 
degree of probability) that the 
Veteran's service-connected 
paracervical muscle spasms with 
limitation of motion of the 
cervical spine caused or 
aggravated his spondylosis and 
degenerative disc disease of 
the cervical spine with or 
without radiculopathy? 

(b) Is it at least as likely as 
not (50 percent or greater 
degree of probability) that the 
Veteran's service-connected 
paracervical muscle spasms with 
limitation of motion of the 
cervical spine caused or 
aggravated his spondylosis of 
the lumbar spine with or 
without radiculopathy?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If any cervical spine or lumbar spine 
disorder was aggravated by the Veteran's 
service-connected paracervical muscle 
spasm with limitation of motion of the 
cervical spine, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
cervical and/or lumbar spine disability 
(e.g., slight, moderate) before the onset 
of aggravation.

If the examiner who conducted the May 
2009 examination is not available or if 
that clinician deems it necessary, the 
Veteran should be afforded another VA 
examination that includes an opinion 
addressing the questions at hand: whether 
his service-connected paracervical muscle 
spasms with limitation of motion of the 
cervical spine caused or aggravated his 
spondylosis and degenerative disc disease 
of the cervical spine with or without 
radiculopathy and/or his spondylosis of 
the lumbar spine with or without 
radiculopathy.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and state why.

2.  Thereafter, the Veteran's claims 
for secondary service connection for 
spondylosis and degenerative disc 
disease of the cervical spine with 
radiculopathy and spondylosis of the 
lumbar spine with radiculopathy must be 
returned to the RO and readjudicated on 
the basis of all of the evidence of 
record and all governing legal 
authority, including the amended 
regulation.  38 C.F.R. § 3.310(b).  

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


